NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted October 20, 2015* 
                                 Decided October 21, 2015 
                                               
                                           Before 
 
                       JOEL M. FLAUM, Circuit Judge 
                        
                       ANN CLAIRE WILLIAMS, Circuit Judge 
                        
                       DAVID F. HAMILTON, Circuit Judge 
 
No. 15‐1476 
 
KESI A. FALLS SR.,                                Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of 
                                                  Indiana, South Bend Division. 
      v.                                           
                                                  No. 3:14cv746 JVB 
ELI LILLY AND COMPANY,                             
      Defendant‐Appellee.                         Joseph S. Van Bokkelen, 
                                                  Judge. 
 
                                         O R D E R 

        Kesi A. Falls Sr. appeals from the dismissal of his product‐liability suit against Eli 
Lilly and Company for failure to state a claim. But because this suit is simply a state‐law 
tort dispute between non‐diverse parties, we vacate the judgment and remand with 
instructions to dismiss for lack of subject‐matter jurisdiction.   
         
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐1476                                                                              Page 2 
 
        Falls filed this action using the district court’s standard template for claims under 
42 U.S.C. § 1983, alleging that he developed Type 2 diabetes as a result of taking 
Zyprexa, an antipsychotic drug made by Eli Lilly, from December 1999 through July 
2007. Falls acknowledged in his complaint that he had sued Eli Lilly for identical injuries 
seven years earlier (that suit was voluntarily dismissed). See Falls v. Eli Lilly and Co., 
No. 3:07‐cv‐166 (N.D. Ind. Mar. 7, 2008). Eli Lilly moved for dismissal under Federal 
Rule of Civil Procedure 12(b)(6), arguing that it was not subject to § 1983 because it is a 
private company not acting under color of state law. Falls then amended his complaint, 
relabeling it “Product Liability Complaint,” removing all references to § 1983, but 
essentially restating the same allegations.   
         
        The district court construed Falls’s submissions as asserting a product‐liability 
claim, which was time‐barred by Indiana’s two‐year statute of limitations, IND. CODE 
§ 34‐20‐3‐1(b)(1). Falls’s claim, the court explained, necessarily accrued no later than the 
filing of his original suit in July 2007. The court specified that it was not basing its ruling 
on § 1983. 
         
        Falls appeals the judgment in only general terms and indeed says nothing about 
the district court’s conclusion that his state‐law claim was untimely. But the district 
court’s ruling overlooks a threshold matter: that the court, having expressly excluded 
§ 1983 as a basis for its ruling, lacked subject‐matter jurisdiction over the state‐law claim. 
Neither party has asserted that jurisdiction is supplied by the diversity statute (both 
parties are Indiana residents) or by some source apart from 28 U.S.C. § 1331. 
See DeBartolo v. Healthsouth Corp., 569 F.3d 736, 740 (7th Cir. 2009); America’s Best Inns, Inc. 
v. Best Inns of Abilene, L.P., 980 F.2d 1072, 1074 (7th Cir. 1992).   
         
        The judgment is VACATED, and the case is REMANDED with instructions to 
dismiss this action for lack of subject‐matter jurisdiction.